    Case 2:18-cv-06630-JMA-SIL Document 8 Filed 12/10/20 Page 1 of 3 PageID #: 6


UNITED STATES DISTRICT COURT                                         For Online Publication Only               FILED
EASTERN DISTRICT OF NEW YORK                                                                                   CLERK
----------------------------------------------------------X                                       12/10/2020 4:38 pm
KEYSEAN L. KEYES,
                                                                                                    U.S. DISTRICT COURT
                                    Plaintiff,                       ORDER                     EASTERN DISTRICT OF NEW YORK
                                                                                                    LONG ISLAND OFFICE
                  -against-                                          18-CV-6630 (JMA)(SIL)

STANLEY WILLIAM WILSON, MTA Worker;
PRESIDENT DONALD TRUMP,
JUDGE DARLENE HARRIS,

                                    Defendants.
----------------------------------------------------------X
JOAN M. AZRACK, District Judge:

         On October 31, 2018, pro se plaintiff Keysean L. Keyes, a frequent filer who has a leave

to file sanction entered against her in this Court,1 filed a new in forma pauperis complaint in the

United States District Court for the Eastern District of Pennsylvania. By Transfer Order dated

November 14, 2018, the complaint was transferred to this Court and, on November 20, 2018, was

assigned to the undersigned. The complaint is against Stanley William Wilson (“Wilson”),

President Donald Trump, and Judge Darlene Harris, New York State District Court, Nassau

County (“Judge Harris”).

         The Court GRANTS plaintiff’s application to proceed in forma pauperis pursuant 28

U.S.C. § 1915 solely for the purpose of this Order. Given that the present complaint is repetitive

and frivolous, the present complaint is DISMISSED WITH PREJUDICE for the same reasons set

forth by District Judge Cynthia M. Rufe and District Judge Chad F. Kenney of the Eastern District

of Pennsylvania in their well-reasoned and thorough Memorandums in cases assigned Docket Nos.

18-CV-4670(CMR) (Docket Entry 8), 18-CV-4671(CMR), 18-CV-4672(CFK) (Docket Entry 3),

18-CV-4692(CMR), 18-CV-4693(CMR), 18-CV-4699(CFK), 18-CV-4709(CMR), 18-CV-4710


1
  See Keyes v. Quinn, 17-CV-6429 (Docket Entry 8), Filing Injunction Order, dated March 20, 2018 (enjoining Keyes
from filing any new in forma pauperis complaint in this Court without first seeking leave of Court and prohibiting
Keyes from personally filing any papers at Court, instead limiting her to filing by mail); Keyes v. Quinn, et al., 17-
CV-3575 (Docket Entry 15), dated December 14, 2017 (enjoining Keyes from filing any new action in this Court
relating to her underlying criminal case and any subjects raised in any of her twenty-three (23) complaints consolidated
under 17-CV-3575 without first seeking leave of Court).
    Case 2:18-cv-06630-JMA-SIL Document 8 Filed 12/10/20 Page 2 of 3 PageID #: 7




(CFK), 18-CV-4714(CMR).2

          Dismissal is also warranted because plaintiff filed these cases in the Eastern District of

Pennsylvania in an attempt to circumvent this Court’s filing injunction.

          Finally, plaintiff’s claims must also be dismissed under the doctrine of res judicata. In

the cases that were previously dismissed in the Eastern District of Pennsylvania, Plaintiff raised

similar claims against Wilson 18-CV-4670(CMR) and 18-CV-4699(CFK), against Judge Harris in

18-cv-4671(CMR), 18-cv-4672(CFK), and 18-cv-4699(CFK), and against President Trump in 18-

cv-4672(CFK) and 18-cv-4699(CFK). Prior dismissals under § 1915(e) have res judicata effect

on subsequent in forma pauperis applications. Cieszkowska v. Gray Line New York, 295 F.3d

204, 205 (2d Cir. 2002). Under the doctrine of res judicata (which is also known as claim

preclusion), “‘once a final judgment has been entered on the merits of a case, that judgment will

bar any subsequent litigation by the same parties or those in privity with them concerning the

transaction, or series of connected transactions, out of which the [first] action arose.’” Id.

(quoting Maharaj v. Bankamerica Corp., 128 F.3d 94, 97 (2d Cir. 1997)). Res judicata requires

dismissal of the claims against all three defendants named in the instant suit.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

would not be taken in good faith and, should plaintiff seek leave to appeal in forma pauperis, such

status is DENIED for the purpose of any appeal. See Coppedge v. United States, 369 U.S. 438,

444-45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).




2
    Copies of these Memorandums are annexed to this Order.

                                                        2
 Case 2:18-cv-06630-JMA-SIL Document 8 Filed 12/10/20 Page 3 of 3 PageID #: 8




         The Clerk of the Court is directed to close this case and to mail a copy of this Order to the

plaintiff at 315 S. Broad Street, Unit #414, Philadelphia, PA 19107 and at P.O. Box 1812 Mineola,

NY 11501.

                                                       SO ORDERED.

                                                       _____/s/ (JMA)__________________
Dated:     December 10, 2020                           Joan M. Azrack
           Central Islip, New York                     United States District Judge




                                                  3
